Citation Nr: 1200762	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  96-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs Chapter 30 (Montgomery GI Bill) educational assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served in the United States Coast Guard from December 1962 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 decision of the Atlanta, Georgia, Regional Office's Education Center (RO) of the Department of Veterans Affairs (VA), which denied basic eligibility for VA Chapter 30 educational assistance.  Original jurisdiction of the Veteran's claim resides with the Winston Salem, North Carolina, RO.

The Veteran testified before a RO hearing officer in April 1997.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This claim was previously before the Board in March 2005.  At that time, it was remanded to the Appeals Management Center (AMC) for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since May 1996, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the present case, the Board Remanded the Veteran's claim in March 2005, in order to provide him with appropriate notice of VA's duties to notify and assist him under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his claim for Chapter 30 educational benefits.  Review of the Veteran's educational file does not reveal that this has been accomplished.  Further, in the Veteran's October 2011 Appellate Brief, the Veteran's representative specifically noted the holding in Stegall and requested the Board remand this claim to ensure compliance with its prior remand directives.  As such, this claim is again remanded to the AMC to issue the Veteran an appropriate VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran with notice of VA's duties to notify and assist with respect to his claim of entitlement to basic eligibility for VA Chapter 30 (Montgomery GI Bill) educational assistance benefits, compliant with the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

2.  Thereafter, the Veteran's claim for basic eligibility for VA Chapter 30 (Montgomery GI Bill) educational assistance benefits must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC), which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be afforded an opportunity to respond to the SSOC.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

